Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 14, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kusukame et al., U.S. Patent 11,312,383 B2 (2022) in view of Noffsinger et al., U.S. Patent 8,180,544 B2 (2012).
As to claim 1, Kusukame et al. discloses a method of a braking operation of a vehicle, comprising: 
acquiring at least one image of an external environment of the vehicle (Column 31, Lines 38-60); 
determining a road condition of a road of the external environment of the vehicle based on the acquired at least one image (Column 32, Lines 13-23); 
acquiring a speed of the vehicle and a distance between a preceding object and the vehicle (Column 13, Lines 33-46); 
and 
sending, by processing circuitry and based on the comparison, an instruction to perform the braking operation of the vehicle (Column 29, Lines 29-31, Column 30, Lines 10-23).
Kusukame et al. does not disclose a braking table, as claimed.
Noffsinger et al. discloses obtaining, based on the determined road condition and from memory, a braking table of one or more braking tables including distances and corresponding vehicle speeds at which the braking operation is performed (Column 9, Line 51 – Column 10, Line 19, Figure 24, Column 39, Lines 37-65); and
comparing the acquired speed of the vehicle and the acquired distance between the preceding object and the vehicle to the braking table (Column 9, Line 51 – Column 10, Line 19, Figure 24, Column 39, Lines 37-65).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of braking operation, as disclosed by Kusukame et al., with the use of a braking table, as disclosed by Noffsinger et al., to provide actual performance information on braking under conditions to operate the vehicle safely.
As to claim 8, Kusukame et al., as modified by Noffsinger et al., discloses the method according to claim 1.  Kusukame et al. further discloses wherein the determining determines the road condition based on the acquired at least one image and by obtaining, based on a position of the vehicle, meteorological conditions of the external environment from an Internet-based meteorological service (Column 5, Line 63 – Column 6, Line 9, Column 13, Lines 51-64, Column 11, Lines 59-65, Figure 9, Step S22, S24 and S25).
Claim 9 is rejected for the same reasoning as the rejection of claim 1.
Claim 15 is rejected for the same reasoning as the rejection of claim 1.

Claims 2-4, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame et al., U.S. Patent 11,312,383 B2 (2022) in view of Noffsinger et al., U.S. Patent 8,180,544 B2 (2012), as applied to claim 1 above, and further in view of Chen et al., U.S. Patent Application Publication 2021/0026355 A1.
As to claim 2, Kusukame et al., as modified by Noffsinger et al., discloses the method according to claim 1.  Kusukame et al. does not disclose segmenting, as claimed.
Chen et al. discloses wherein the determining determines the road condition by segmenting, within the acquired at least one image, the road of the external environment of the vehicle, and determining the road condition based on the segmented road within the acquired at least one image (0024, 0082).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of braking operation, as disclosed by Kusukame et al., with the use of segmenting the road, as claimed, as disclosed by Chen et al., to provide improved and faster analysis of the road condition in the area where it matters to the vehicle, reducing unneeded processing of the road images and improving safety of the operation.
As to claim 3, Kusukame et al., as modified by Noffsinger et al. and Chen et al., discloses the method according to claim 2.  Kusukame et al. further discloses wherein the determining determines the road condition by classifying the segmented road as belonging to one of a plurality of types of road conditions (Column 42, Lines 12-20, Column 43, Lines 42-54).
As to claim 4, Kusukame et al., as modified by Noffsinger et al. and Chen et al., discloses the method according to claim 3.  Kusukame et al. further discloses wherein the plurality of types of road conditions include ice, snow, rain, asphalt, cement, dirt, rocks, and combinations thereof (Column 42, Lines 12-20, Column 43, Lines 42-54).
Claims 10-12 are rejected for the same reasoning as the rejection of claims 2-4.
Claims 16-18 are rejected for the same reasoning as the rejection of claims 2-4.

Claims 5-6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame et al., U.S. Patent 11,312,383 B2 (2022) in view of Noffsinger et al., U.S. Patent 8,180,544 B2 (2012), as applied to claim 1 above, and further in view of Song et al., U.S. Patent Application Publication 2021/0188261 A1.
As to claim 5, Kusukame et al., as modified by Noffsinger et al., discloses the method according to claim 1.  Kusukame et al. does not disclose a pre-fill brake, as claimed.  Song et al. discloses wherein the sending includes sending, by the processing circuitry, a first instruction to perform a pre-fill brake of a braking system of the vehicle when a first condition of the braking table is met, and sending, by the processing circuitry, a second instruction to perform an emergency braking of the vehicle when a second condition of the braking table is met (Figure 27, 0390, 0400, 0376).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of braking operation, as disclosed by Kusukame et al., as modified by Noffsinger et al., with the use of a pre-fill and emergency stage, as claimed, as disclosed by Song et al., to provide the fastest possible braking response, when it was determined that braking was necessary, allowing for better stopping distances for the vehicle.
As to claim 6, Kusukame et al., as modified by Noffsinger et al., Song et al. and Chen et al., discloses the method according to claim 5.  Song et al. further discloses wherein the first instruction to perform the pre-fill brake of the braking system of the vehicle includes pressurizing hydraulics of the braking system of the vehicle (0390).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of braking operation according to claim 5, as disclosed by Kusukame et al., as modified by Noffsinger et al. and Song et al., with the use of pressurizing hydraulics, as claimed, as disclosed by Song et al., which is how a pre-fill operation works, to provide the fastest possible braking response, when it was determined that braking was necessary, allowing for better stopping distances for the vehicle.
Claims 13-14 are rejected for the same reasoning as the rejection of claims 5-6.
Claims 19-20 are rejected for the same reasoning as the rejection of claims 5-6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kusukame et al., U.S. Patent 11,312,383 B2 (2022) in view of Noffsinger et al., U.S. Patent 8,180,544 B2 (2012) and Song et al., U.S. Patent Application Publication 2021/0188261 A1, as applied to claim 6 above, and further in view of Takahashi et al., U.S. Patent 9,990,332 B2 (2018).
As to claim 7, Kusukame et al., as modified by Noffsinger et al. and Song et al., discloses the method according to claim 6.  Kusukame et al. does not disclose an accelerator pedal deactivation, as claimed.
Takahashi et al. discloses wherein, during the pre-fill brake of the braking system of the vehicle, an accelerator pedal of the vehicle is deactivated (Column 15, Line 61 – Column 16, Line 7).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of braking operation according to claim 6 as disclosed by Kusukame et al., as modified by Noffsinger et al. and Song et al., with the use of accelerator pedal deactivation, as claimed, as disclosed by Takahashi et al., to prevent conflicting operation of the vehicle, as braking has been activated and acceleration is not desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666